 In the, Matter Of REMINGTON . RAND, INC.and.UNITED ELECTRICAL,zRADIO AND MAOHINEWORB:Ei sOFAMERICA,C.I.O.Case No. 7-R-1740.-Decided July 01,'1944Mr. J. A. W. Simson,of Buffalo, N. Y.,and,Harvey and Fisher, by'Mr. Vance E. Fisher,of Benton Harbor, Mich., for the Company.Mr-Robert S. Feldman,of Benton Harbor, 'Mich., for the,U. E.Mr. Walter G. Wisdom,of Detroit, Mich., for the-Pressmen.Mr. Bernard Goldberg,of counsel to the Board.rrDECISION'ANDDIRECTION OF-ELECTIONS'STATEMENT OF THE CASErUpon a petition duly'filed by United Electrical,Radid and MachineWorkers of Amdrica,''C.' I0., herein called the U. E., alleging thata question affecting`commerce had arisen-concerning'the representa-tion of employees'of''Remington Rand, Inc., Benton"Harbor, Michi-gan, herein'called he Company,the National Labor'Relations Boardprovided for' an' appropriate hearing upon du e notice'before RobertJ.Weiner, Trial Examiner.Said hearingwas held'at St. Joseph,Michigan; .on'-June 9; 1944:The Company;the U.E.,: and Inter:national Printing Pressmen and Assistants'Union of North Ameiica,A. F. L., herein called the Pressmen,-appeared and participated.Allparties were afforded, full,opportunity,to be he.ird,?to' examine -,andcross-examine witnesses,,and to introduce evidence' bearingon theissues.,'Thd Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All ,parties;werejaf?forded an opportunity to file-briefs-with-the.Board.,'r:^,ir'Upon they entire;recordin the case.the Board, makesthe,following :Yr.'.1FINDINGS OF FACT1.THE BUSINESS OF TILE COMPANYRemington Rand, Inc., a Delaware corporation, is engaged in themanufacture of printed office record material at its plant in BentonHarbor, Michigan; this plant and 7 others comprise the' Systems Di-57N.L.R.B.,No 97.544- REMINGTON RAND, IN, C.545vision of the Company. In connection with the manufacture of suchmaterial; -the Company purchases annually in interstate- commerceraw materials valued at approximately $2,000,000.During' a similarperiod of time, it ships approximately $4,500,000 worth'of its finishedproducts in interstate commerce.The Company admits that it 'i's engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVED'-United Electrical, Radio and Machine'Workers of America, affil-iated with the Congress' of Industrial Organizations, is, a labor or-ganization admitting to membership employees of the Company.International Printing Pressmen and Assistants' Union of NorthAmerica, affiliated with the American Federation of Labor, is 'a labororganization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the U. E. .as theexclusive bargaining representative 'of its employees, until the 'U. E.has been certified by the Board in an appropriate unit.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that .the U. E. and the Pressmen' represent sub-stantial numbers of employees in the units claimed by each to beappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the, Company, within the meaningof Section 9 (c),and Section 2 (6) and (7) of the Act.,IV.THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVES,The U. E. seeks a unit, comprising, all production and maintenanceemployees of the Company, excluding office and clerical employees,foremen-and assistant foremen;'and all other'supervisory personnel.The Pressmen contends that a unit including' all'.pressmen, 'pressmenassistants, OK men, press feeders, stockmen, the wash-up man in thecylinder pressroom; foremen' pressmen, and all employees engaged inThe Regional Directoi,reported'that the U.,R submitted11152 iuthorizafion'cards all ofwhich bore apparently, genuine original signatures,; that the, names,of 125 persons appearingon the -cards weie, listed on the Company's 'pay roll of May' 1, 1944, which contained theri'aines of 332 employees in the 'unit' sought bv'the U. E i; and'that"the cards ^%ere datedfrom, June 1943 to April 1944.' ^ The. Regional, Director, alsojeported- that the Pressmenthat the names of 18 persons appearing on the cards were listed on the Company's layroli'ofMay 1;; 1!144, ;which contained the names of 44. employees ,in .the unit,sought- by;thePressmen ; and that the cards were dated as follows : 13 in March 1944 ; 12 in April 1944 ;The Trial-Examiner'reported that at the Bearing the U' E_tsubni'ltted23 additional authorization cards from employees, whose names appeared on the-Company'spayroll of May 1, 1944....,r.601248-45-vol. 57 11'"36 `' ,w ; , e- — n 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Powers tabulating operation, but excluding the index machineoperator and all employees of the lithographing department, is,appro-priate.The Company takes a neutral position with regard to theforegoing unit contentions, except that it opposes the inclusion of anysupervisory personnel.We are of the opinion that, the unit sought by the Pressmen; withthe inclusion, however, of the index machine operator and. the ex-clusion of all foremen, comprises an identifiable group of employeeshaving substantially similar duties and interests which would permitthem to,functioi for the purposes of collecting bargaining either asa separate group or as part-of the larger unit sought by the U. E.In this situation, our determination of the unit issue with respect tothese employees will' depend, in, part, upon 'their own desires asexpressed in the election hereinafter - directed among them.We shall direct that separate elections by secret ballot be held amongthe employees in each ,of the voting groups described below who wereemployed during the pay-roll period immediately preceding the dateof the Direction of Elections herein, subject to the limitations andadditions,set.forth in the-Directions.1:All pressmen,' pressmen assistants, OK men, press feeders, thewash-up man in the cylinder pressroom, stockmen, the operator of theindex machine, and all employees engaged in 'the Powers tabulatingoperation, excluding foremen and all other supervisory employeeswith authority to hire, promote, discharge, discipline or otherwiseeffect changes in the status of employees, or effectively recommend suchaction.2.All remaining production and maintenance employees of,--theCompany, excluding office 'and clerical employees, foremen and assist-ant foremen, and all or any other supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in, the, status of employees, or effectively -recommend suchaction.,As stated above, there will beno final determination of the appro-priate unit or units pending the results of the elections.DIRECTION OF ELECTIONSBy virtue of, and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National Laboris.hereby.tives for the'purposes of collective bargaining withRemington Rand,2This category includes the operator of the carbon machines.8 This category includes the stockboyin the small pressroom.I REMINGTON RAND, INC.547Inc.,Benton Harbor; Michigan, separate elections by secret ballotshall be conducted as early as possible; but not later than thirty (30)days from the date of this Direction, -under the direction and super-vision of the Regional Director for the Seventh Region,-acting inthismmitter as agent for the National Labor Relations Board; andsubject to Article III, Sections 10 and .11, of said Rules and,Regula-tions, among the following groups of employees of the Company whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for causeand have not been rehired-or reinstated prior to the date of the elec-tions, as well as all supervisory employees whith authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action:(1)A ll^ pressmen, pressmen assistants, OK men, press feeders, thewash-up man in the cylinder pressroom, stockmen, tie operatorof the index machine, and all employees engaged in the Powers tabu-lating operation, excluding foremen, to determine whether they desireto be represented by United Electrical, Radio and Machine Workersof America, C. I. 0., or by International Printing Pressmen and As-sistants' Union of North America, A. F. L., for the purposes of collec-tive bargaining, or by neither.(2)All remaining production and maintenance employees, ex-cluding office and clerical employees, foremen and assistant foremen,to determine whether or;irot they desire to be represented by, United ,Electrical, Radio and Machine Workers of America, C. I. 0., for thepurposes of collective bargaining.